DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 10 March 2021. The present application claims 1-6, 8, 9, 14-30 & 33, submitted on 10 March 2021 are pending. Applicants’ cancelation of claims 7, 10-13, 31 & 32, indicated on 10 March 2021 has been acknowledged. 

Allowable Subject Matter
The indicated allowability of claim 2 is withdrawn in view of the newly discovered reference to Bailey (U.S. Patent No. 3,797,584).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (U.S. Patent No. 3,797,584).
Regarding claim 1, Bailey discloses (see Figure 1) a power tool having an operational axis (see Column 1, line 46-51), the power tool comprising: a tool carrier (10) for mounting an impact tool, the tool carrier (10) comprising: a base member (14; 18) aligned with an operational axis of the power tool, the base member (14; 18) having: a head end (14) for receiving impact energy (see Column 2, line 36-40); and a foot end (18) at an opposite end of the tool carrier (10), the foot end (18) being provided with a tool mount (20) configured to transmit the impact energy to a tool (see Column 2, line 36-40); and a tool carrier casing engagement feature (16) provided between the head end (14) and the foot end (18); and a first casing module (32), at least part of the tool carrier (10) being located within the first casing module (32), the first casing module (32) being provided with a tool carrier engagement feature (34) complementary in shape to, and for interlocking engagement with, the tool carrier casing engagement feature (16), wherein: the interlocking engagement between the tool carrier engagement feature (34) and the tool carrier casing engagement feature (16) (1) prevents rotation of the tool carrier (16) around the operational axis, and (2) permits relative movement along the operational axis, and the tool carrier casing engagement feature (16) comprises a fin (36) extending longitudinally such that, in use, the fin (36) is aligned with the operational axis of the power tool (see Column 2, line 20-30).
Regarding claim 2, Bailey discloses wherein the fin (36) also extends in a radially outward direction from the operational axis of the power tool (see Figure 1). 
Allowable Subject Matter
Claims 3-6, 8, 9, 14-30 & 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/XAVIER A MADISON/Examiner, Art Unit 3731                                               

/ROBERT F LONG/Primary Examiner, Art Unit 3731